Citation Nr: 1228514	
Decision Date: 08/20/12    Archive Date: 08/30/12

DOCKET NO.  08-20 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable disability rating (evaluation) prior to November 1, 2004, and in excess of 10 percent thereafter, for herpes simplex virus type 2.

2.  Entitlement to an initial compensable disability rating for migraine headaches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel




INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from May 1994 to September 2003.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an October 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in pertinent part, granted service connection for herpes simplex virus type 2 and migraine headaches, effective September 29, 2003, and assigned a noncompensable initial evaluation for each.  In a subsequent July 2009 rating decision, the RO granted a higher initial disability rating of 10 percent for herpes simplex virus type 2, from the period from November 1, 2004, thus creating a staged rating.  


FINDINGS OF FACT

1.  For the entire rating period, both prior to and from November 1, 2004, herpes simplex virus type 2 has been manifested by recurrent outbreaks occurring once every one to two months, affecting less than 20 percent of the entire body, treated with antiviral medication, but not with systemic therapy such as corticosteroids or other immunosuppressive drugs.  

2.  For the entire rating period, the Veteran's migraines have been manifested by severe headaches which are not prostrating in nature, not accompanied by photophobia and nausea, and not occurring approximately twice a month.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, for the period prior to November 1, 2004,the criteria for an initial disability rating of 10 percent for herpes simplex virus type 2 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Codes 7820 and 7806 (2011).

2.  For the entire initial rating period, the criteria for an initial disability rating in excess of 10 percent for herpes simplex virus type 2, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Codes 7820 and 7806 (2011).

3.  For the entire rating period, the criteria for an initial compensable disability rating, for migraine headaches, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  Id.

An undated copy of a VCAA notice letter is associated with the Veteran's service treatment records.  In a signed July 2003 statement, received prior to the adjudication of the Veteran's initial claim for service connection, the Veteran indicated that she was provided with VCAA notice and had no additional treatment records to submit other than what was contained in her service treatment (medical) records.  In the October 2003 rating decision, the RO awarded service connection for herpes simplex virus type 2 and migraine headaches.  Therefore, the Board finds that the initial notice received by the Veteran, in relation to her claim for service connection, served its purpose in providing VCAA notice and its application is no longer required because the original claim has been "substantiated."  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In July 2008 the RO provided additional  notice to the Veteran regarding disability ratings and the criteria applicable to the initial rating appeal, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  

With regard to the duty to assist, the Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, Social Security Administration (SSA) medical records, VA treatment records, private treatment records, to include identified treatment records from Sacred Heart Medical Park, and the Veteran's statements.  

The Board notes that the Veteran also identified treatment for migraines at Gulf Coast Physicians from 2006 to present.  The RO made an initial request for these records in July 2008, but this request was returned as undeliverable.  In an August 2008 letter, the RO notified the Veteran that the authorization and consent to release information to VA for Gulf Coast Physicians did not contain a correct address.  The RO requested that the Veteran inform them of the correct mailing address, and informed the Veteran that she could also obtain and submit the information herself.  The letter notified the Veteran that, even though the RO had requested this information, it was her responsibility to see that it was received.  To date, the Veteran has not provided an amended address for Gulf Coast Physicians.  The Board finds, therefore, that VA has satisfied its duty to assist the Veteran in obtaining relevant records and evidence.  See 38 C.F.R. § 3.655 (2011); see also Olson v. Principi, 3 Vet. App. 480, 483 (1992) (holding that the duty to assist is not always a one-way street, or a blind alley, and that the veteran must be prepared to cooperate with the VA's efforts to provide an adequate medical examination and submit all the medical evidence supporting the claim).

In addition, the Veteran was afforded VA examinations in August 2003 and May 2009.  The August 2003 VA examination was a general medical examination completed prior to the Veteran's separation from service, and the May 2009 VA examination directly addressed the Veteran's appeal for higher initial ratings for herpes simplex virus and migraines.  The Board finds that the May 2009 examination is adequate for rating purposes because it was performed by a medical professional, was based on the Veteran's history and symptomatology, and was based on a thorough examination of the Veteran.  The examiner reported findings pertinent to the rating criteria, including the rating criteria pertaining to the skin and migraines.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  The August 2003 general medical examination provides additional information with regard to the severity of the Veteran's disabilities just prior to the effective date for service connection.  

The Board notes that when there is a history of remission and recurrence of a condition, the duty to assist may encompasses the obligation to evaluate a condition during an active, rather than inactive, phase.  See Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994) (concluding that examination during remission phase did not accurately reflect elements of disability that caused veteran to miss three to four months of work at a time).  However, in Voerth v. West, the Court found Ardison inapplicable where the Veteran's disability, in its recurrent state, did not affect his earning capacity and the worsened condition did not last more than a few days. Voerth v. West, 13 Vet. App. 117, 122-23 (1999) (holding that condition that became inflamed approximately twice a year for a few days did not require examination during flare-up).  

The Veteran has reported outbreaks of herpes simplex virus type 2, occurring approximately once every one to two months, lasting one to one-and-a-half weeks in duration.  The evidence of record shows that the Veteran has intermittent outbreaks of herpes simples virus; however, these intermittent outbreaks do not cause the Veteran to miss extended periods of work and do not otherwise affect the Veteran's earning capacity such that reexamination is required.   See id.  In that regard, a May 2009 VA examiner found no functional limitations due to herpes simplex virus type 2 outbreaks and no affects to usual occupation were indicated.  For these reasons, the Board finds that the VA rating examination of record is adequate in this case, and the Board finds that VA has fulfilled the duties to notify and assist the Veteran. 


Disability Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

The Veteran has challenged the initial disability ratings assigned to her service-connected disabilities by seeking appellate review.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (noting distinction between claims stemming from an original rating versus increased rating); see also Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 (1992) (discussing aspects of a claim for increased disability rating). Separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" rating.  Fenderson, 12 Vet. App. at 126.  Because the RO issued a new rating decision in July 2009, granting a 10 percent evaluation for herpes simplex type 2, effective November 1, 2004, the Board will evaluate the level of disability both prior to and from November 1, 2004.  As the Board will discuss in more detail below, the Board finds that symptoms related to both herpes simplex type 2 and migraine headaches have not changed in severity over the course of the appeal to warrant a staged rating. 

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2011).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  
See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Initial Rating for Herpes Simplex Type 2

The Veteran was in receipt of a noncompensable initial disability rating for herpes simplex type 2 prior to November 1, 2004, and a 10 percent initial disability rating from November 1, 2004 under Diagnostic Code 7820-7806.  See 38 C.F.R. § 4.27 (2011) (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen).

Diagnostic Code 7820 provides that infections of the skin not listed elsewhere (including bacterial, fungal, viral, temponemal, and parasitic diseases) are to be rated as disfigurement of the head, face, or neck, (Diagnostic Code 7800), scars (Diagnostic Codes 7802, 7803, 7804, and 7805), or dermatitis (Diagnostic Code 7806) depending on the predominant disability.  38 C.F.R. § 4.118.

Under Diagnostic Code 7806 (dermatitis or eczema), a 10 percent evaluation is assigned where there is involvement of at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent evaluation requires involvement of 20 to 40 percent of the entire body or of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A maximum evaluation of 60 percent requires involvement of more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  A disability under Diagnostic Code 7806 may also be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), or scars (Diagnostic Codes 7802, 7803, 7804, and 7805) depending on the predominant disability.  38 C.F.R. § 4.118.

VA amended the Schedule for Rating Disabilities by revising that portion of the Schedule that addresses the Skin, so that it more clearly reflects VA's policies concerning the evaluation of scars, and specifically, 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805; however, the amendment is effective for claims filed on and after October 23, 2008.  See 73 Fed. Reg. 54708 -54712 (Sept. 23, 2008).  The Veteran's claim was filed prior to October 23, 2008; therefore, the former rating criteria for scars are applicable in the present case, and have been provided below.  

Under Diagnostic Code 7801, scars, other than on the head, face, or neck, that are deep or that cause limited motion are assigned a 40 percent evaluation for an area or areas exceeding 144 square inches; a 30 percent evaluation for an area or areas exceeding 72 square inches; a 20 percent evaluation is assigned for an area or areas exceeding 12 square inches (77 sq. cm.); and a 10 percent evaluation for an area or areas exceeding 6 square inches.  38 C.F.R. § 4.118.  Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, are separately rated and combined in accordance with 
38 C.F.R. § 4.25.  Id. at Note (1).  A deep scar is one associated with underlying soft tissue damage.  Id. at Note (2). 

Under Diagnostic Code 7802, scars, other than on the head, face, or neck, that are superficial and that do not cause limited motion are assigned a 10 percent evaluation for an area or areas of 144 square inches or greater.  38 C.F.R. § 4.118.  Scars that are in widely separated areas are separately rated and combined in accordance with § 4.25.  Id. at Note (1). A superficial scar is one not associated with underlying soft tissue damage.  Id. at Note (2). 

Under Diagnostic Code 7803, superficial and unstable scars are assigned a 10 percent evaluation.  38 C.F.R. § 4.118.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Id. at Note (1).  A superficial scar is one not associated with underlying soft tissue damage.  Id. at Note (2). 

Under Diagnostic Code 7804, scars that are superficial and painful on examination are assigned 10 percent evaluation.  38 C.F.R. § 4.118.  A superficial scar as one not associated with underlying soft tissue damage.  Id. at Note (1).  A 10 percent evaluation will be assigned for a scar on the tip of a finger or toe even if amputation of the part would not warrant a compensable evaluation.  Id. at Note (2). 

Diagnostic Code 7805 provides that other scars are rated on limitation of function of the affected part.  38 C.F.R. § 4.118. 
 
After a review of all the evidence, lay and medical, the Board finds that, for the entire appeal period, the Veteran's herpes simplex type 2 has been manifested by recurrent outbreaks occurring once every one to two months, affecting less than 20 percent of the entire body, treated with antiviral medication, but not with systemic therapy such as corticosteroids or other immunosuppressive drugs, consistent with a 10 percent rating under Diagnostic Code 7806.  The Board finds that the evidence of record does not reflect a change in the severity or the duration of manifestations of herpes simplex virus type 2 over the course of the initial rating period on appeal, both prior to and from November 1, 2004.

An August 2003 VA examination shows that that a gross examination of the skin and appendages failed to reveal any evidence of significant scarring or other abnormalities.  The Veteran reported flare-ups of herpes simplex virus every four or five months.  

In September 2003, the Veteran was seen for an outbreak of herpes, having a duration of approximately five days.  She had healing oral ulcerations on the lower lip and tongue.  She also had 2 to 3 centimeter coin-like skin lesions over her left arm and chest.  The Veteran was given a prescription for acyclovir for five days for herpes outbreak, with two refills for this regimen.  She was also given a refill on cream she had for hyper pigmentation of lesions.  The Veteran was to be considered for prophylactic medications due to her increased frequency.  The Veteran reported having outbreaks approximately every one or two months. 

In November 2004, the Veteran was seen for a herpes simplex virus outbreak, worse than her normal outbreaks, ongoing for about three to four days.  The Veteran had one papular lesion on the right labia majora.  On the vaginal introitus, she had two ulcerative lesions consistent with herpes simplex virus.  The physician stated that he did not see any other lesions of this type.  The vagina was mildly erythematous and with some edema of both labia.  The Veteran was diagnosed with a history of herpes simplex virus with two ulcerative lesions.  The Veteran was prescribed Valtrex for three days and was given an extra dose for future outbreaks.  

An August 2006 private treatment note shows that the Veteran was negative for herpes simplex outbreak, but was on Valtrex.

A Problem and Medication Summary from Sacred Heart Medical Group shows that from 2005 to 2007, the Veteran was prescribed a five-day course of Valtrex in August 2005 and in September 2005.  She was prescribed a daily dose of Valtrex, in September 2006 which was discontinued in November 2006.  She was again prescribed a daily dose of Valtrex in December 2006.

VA treatment records show that the Veteran was seen in June 2008, requesting a prescription of medication for recurrent genital herpes.  She reported having monthly outbreaks.  The treatment report reflects pending outpatient medication for valocyclover (Valtrex), daily, for viral infection.

A May 2009 VA examination for neurological disorders of the skin included a review of the claims file.  The VA examiner noted that the Veteran was independent in activities of daily living, drove, and impediments to usual occupation were not applicable.  During examination, the Veteran reported that she was started on daily suppressive therapy for herpes simplex virus type 2.  She reported that since starting Valtrex daily, she had approximately six outbreaks a year, lasting anywhere from one to one-and-a-half weeks.  She reported that the last outbreak of blisters was in May 2009.  She was last seen for herpes simplex virus when she requested medication in June 2008.  The VA examiner stated that the Veteran had no functional impairment due to herpes simplex virus, and that the course of this condition had been intermittent without any variation of symptoms over time.  The Veteran reported that current treatment was Valtrex, taken daily as stated above, with good response and no adverse effects.  An examination of the skin and genitalia showed no evidence of lesions or veniscular formation.  There was no scarring or disfigurement.  The VA examiner stated that herpes simplex virus type 2 affected 0 percent of exposed areas of the body, and 0 percent of the entire body.  

The Veteran's has reported outbreaks, occurring every four or five months during an August 2003 VA examination, and has reported outbreaks occurring every one or two months over the course of the entire initial rating period on appeal, in lay statements, and during the course of treatment, and during her May 2009 VA examination.  The Veteran is competent to report the frequency of her outbreaks.  Her treatment has included both intermittent treatment with antiviral medications, and daily suppressive therapy with antiviral medications.  This, in addition to statements made over the course of her medical treatment, lend support to the credibly of the Veteran's statements.  For these reasons, the Board finds that the Veteran's reports as to the frequency and duration of her herpes simplex virus outbreaks are credible. 

Prior to November 1, 2004, resolving reasonable doubt in the Veteran's favor, the Board finds that a 10 evaluation is warranted for herpes simplex type 2 under Diagnostic Code 7806.  The Veteran was assigned a 10 percent evaluation for herpes simplex virus type 2 in November 1, 2004, based on medical evidence showing that the Veteran was symptomatic with intermittent outbreaks of herpes simplex virus, treated with an antiviral medication.  A review of the evidence, lay and medical, shows that the severity and the duration of manifestations of the Veteran's herpes simplex virus type 2 has not changed over the course of the initial rating period on appeal.  In that regard, both prior to and from November 1, 2004, evidence of record shows that simplex type 2 has been manifested by recurrent outbreaks treated with antiviral medication, and the severity, frequency, and duration of those outbreaks has not changed.  Therefore, the Board finds that the evidence of record does not reflect a change in the severity of the disability over the course of the appeal.  

Private treatment records show that the Veteran was treated with Valtrex, starting in November 2004 for outbreaks of herpes simplex virus; however, private treatment records also show that the Veteran was treated in September 2003 with a five day course of acyclovir, a different antiviral medication, for an outbreak of herpes simplex virus prior to November 1, 2004.  The Veteran submitted prescription medication information for acyclovir, dated in September 2003, in support of her claim.  A May 2009 VA examiner stated that the Veteran had no functional impairment due to herpes simplex virus type 2, and that the course of this condition had been intermittent without any variation of symptoms over time.  For these reasons, the Board finds that the severity of herpes simplex virus type 2 has not changed over the course of the appeals period, and a 10 percent rating should be assigned for the entire initial rating period.  Resolving reasonable doubt in the Veteran's favor, the Board finds that, prior to November 1, 2004, a 10 percent evaluation is warranted for herpes simplex virus type 2 under Diagnostic Code 7806.  38 C.F.R. 38 C.F.R. §§ 4.3, 4.7, 4.118.  

For the entire initial rating period, both prior to and from November 1, 2004, the Board finds that an evaluation in excess of 10 percent is not warranted under Diagnostic Code 7806.  38 C.F.R. § 4.118.  Under Diagnostic Code 7806, a higher 30 percent evaluation is assignable with involvement of 20 to 40 percent of the entire body or of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  38 C.F.R. 
§ 4.118.  

The Veteran's herpes simplex virus type 2 is not shown at any time to involve 20 to 40 percent of the entire body or of exposed areas affected as described for a 30 percent evaluation under Diagnostic Code 7806.  An August 2003 VA examination failed to reveal any evidence of significant scarring or other abnormalities on examination of the skin and appendages.  A May 2009 VA examination shows that 0 percent of the entire body was affected by herpes simplex virus with no visible scarring.  VA and private treatment records do not otherwise reflect involvement of 20 percent to 40 percent of the entire body during herpes simplex virus outbreaks.  

While the Veteran submitted a statement in August 2009, stating that she had a severe herpes simplex virus outbreak both vaginally and over her entire body in September 2003, the Board finds that her statement is not credible, and that the Veteran exaggerated the severity of that particular outbreak.  In that regard, the September 2003 treatment report associated with this noted outbreak specifically identifies the presence of lesions in and around the mouth, the left arm, and chest during that same outbreak, but not over the entire body.  

Similarly, the Board finds that an August 2006 statement from the Veteran's mother exaggerates the severity and extent of the Veteran's herpes simplex outbreaks, and the Board finds that the statement is not credible.  The Veteran's mother reported that the observed herpes simplex virus outbreaks lasted for a period of two to three weeks, with itching and lesions occurring over most of the Veteran's body.  

The Board finds it probative, however, that the Veteran's treatment reports, other than the September 2003 treatment report noted above, do not identify the occurrence of lesions outside of the genital area.  A private treatment report in November 2004, during a severe herpes simplex virus outbreak, revealed one papular lesion and two ulcerative lesions consistent with herpes simplex virus in the genital region.  There were no other lesions present.  

The Board finds that lay evidence presented by the Veteran and her mother as to the extent of involvement of herpes simplex virus type 2 during an outbreak are inconsistent with contemporaneous medical evidence of record, and are therefore not credible.  For these reasons, the Board finds that herpes simplex virus type 2 does not more nearly approximate a skin disability involving 20 to 40 percent of the entire body or of exposed areas affected as described for a 30 percent evaluation under Diagnostic Code 7806 at any time during rating period.   38 C.F.R. §§ 4.3, 4.7, 4.118.

For the entire appeals period, the Veteran has not required systemic therapy such as corticosteroids or other immunosuppressive drugs for treatment of herpes simplex virus type 2 as described for a higher rating under Diagnostic Code 7806.  While the Veteran has submitted evidence showing that she was prescribed prednisone in December 2000, this treatment was provided while the Veteran was in service, approximately three years prior to the relevant increased rating period.  The Veteran has not been treated with a corticosteroid since that time, or other immunosuppressive drug during over the course of the relevant increased rating period on appeal.  

VA and private treatment records do not reflect the use of systemic corticosteroids or immunosuppressive drugs for treatment.  The Veteran was prescribed acyclovir for a herpes outbreak in September 2003.  She also submitted copies of prescriptions dated in September 2003 along with a statement, showing that she was prescribed Zovirax (acyclovir) and hydroquinone gel for herpes; however, these medications are not corticosteroids or immunosuppressive drugs, nor do they otherwise represent systemic therapy for herpes simplex type 2.  While September 2003 treatment report shows that prophylactic medications were considered due to the increased frequency of the Veteran's herpes outbreaks, no systemic therapy was prescribed.  The Veteran has also been treated with both intermittent and daily courses of Valtrex; however, Valtrex is an antiviral medication and is not a corticosteroid or immunosuppressive drug, nor does it otherwise represent systemic therapy for herpes simplex type 2.  For these reasons, the Board finds that treatment for the Veteran's herpes simplex virus type 2 does not more nearly approximate a higher 30 percent rating based on systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month under Diagnostic Code 7806.  

For the entire rating period, both prior to and from November 1, 2004, herpes simplex virus type 2 has been manifested by recurrent outbreaks affecting less than 20 percent of the entire body, treated with antiviral medication, but not systemic therapy such as corticosteroids or other immunosuppressive drugs.   For these reasons, the Board finds that for the entire appeals period, an initial rating in excess of 10 percent is not warranted for herpes simplex virus type 2 under Diagnostic Code 7806.  38 C.F.R. §§ 4.3, 4.7, 4.118.

The Board notes that a disability under Diagnostic Code 7820 or 7806 may also be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), or scars (Diagnostic Codes 7802, 7803, 7804, and 7805) depending on the predominant disability.  See 38 C.F.R. § 4.118.  The Board finds that a compensable evaluation is not warranted under Diagnostic Codes 7800-7804, where herpes simplex type 2 has not been shown to result in disfigurement of the head, face, or neck; scars that are deep, causing limited motion; scars covering an 144 square inches or greater; scars that are unstable; or scars that are painful on examination.  See 38 C.F.R. § 4.118.    VA examinations, in this case, do not reflect residual scarring due to herpes simplex type 2.  An August 2003 VA examination shows that that a gross examination of the skin and appendages failed to reveal any evidence of significant scarring or other abnormalities.  A May 2009 examination of the skin and genitalia showed no evidence of lesions or veniscular formation, and there was no scarring or disfigurement.  The evidence of record does not otherwise reflect disfigurement or scarring due to herpes simplex virus type 2.  Further, a May 2009 VA examiner indicated that herpes simplex type 2 did not result in any functional limitation; thus, a rating based on limitation of function is not warranted under Diagnostic Code 7805.  Id.  For these reasons, the Board finds that a separate evaluation is not warranted under Diagnostic Codes 7800-7804 at any time during the initial rating period.

Initial Rating for Migraine Headaches

Under Diagnostic Code 8100 a 10 percent evaluation is assigned for migraines with characteristic prostrating attacks averaging one in two months over the last several months.  A 0 percent evaluation is warranted with less frequent attacks.  A 30 percent evaluation is assigned with characteristic prostrating attacks occurring on average of once a month over the last several months.  A 50 percent evaluation is assigned for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.   38 C.F.R. § 4.124a.

After a review of all the evidence, lay and medical, the Board finds that, for the entire rating period, a compensable rating is not warranted for migraine headaches under Diagnostic Code 8100.  The Veteran's migraine headaches have been manifested by severe headaches, which are not prostrating in nature, are not accompanied by photophobia and nausea, and do not occur twice a month.  

During an August 2003 VA examination, the Veteran reported having migraines occurring approximately once a month.  There was no evidence of migraine or severe cephalgia at the time of examination. 

VA and private treatment records show that the Veteran has been treated for both headaches and more severe migraine headaches during the course of the appeal.  In August 2004, the Veteran was treated for diagnosed headaches accompanied by photophobia, blurred vision, and nausea.  She was seen in the emergency room in October 2004, for diagnosed migraine headaches, accompanied by photophobia, nausea, and vomiting.  The Veteran was seen November 2006 for headaches accompanied by nausea.  She was treated at VA in February 2008 for dysmorrhea headaches, and was assessed with migraines at that time.  

An August 2008 statement from the Veteran's mother, with whom the Veteran lived, shows that she observed an increase in the frequency and severity of the Veteran's migraine headaches.  Migraine headaches occurred at least once or twice bi-weekly, and these attacks were reported to cause tremendous pain and were greatly debilitating, limiting the Veteran's ability to perform or participate in her daily activities.  

A May 2009 VA treatment report shows that the Veteran was unemployed at the time of the examination, and had been receiving SSA benefits since April 2009.  During the day, the Veteran reported that she was a single parent and cared for her two daughters.  The Veteran reported that she was last seen for migraines in mid-2008, and the VA examiner noted that the Veteran was seen at VA for frequent daily headaches in March 2008.  At the time of the examination, the Veteran reported that the course of her headaches had been intermittent, occurring twice a month, lasting one day.  There were unknown precipitating factors, and no alleviating factors.  Alleviating medications included Phenergan and Fioricet.  The Veteran reported flare-ups of pain, nausea, and photo- and phono-sensitivity rated 8/10.  She was treated with Fioricet as needed with good response.  The Veteran reported that attacks were not prostrating in nature, and ordinary activity was possible.  She reported that she was able to care for her three-year-old while her mother worked and her other daughter was in school.

In an August 2009 statement, the Veteran reported, in response to findings from the May 2009 VA examination report, that she did not have daily headaches, but had prostrating headaches twice a month.  Additionally, she reported that while having the prostrating headaches, he was unable to care for her children.  She reported that her teenager took care of her younger child when she had headaches, and that her mother assisted in caring for her children when she was unable to.  

The Veteran is shown to have currently diagnosed migraine headaches, which she reported to occur approximately twice a month.  The Board finds that the Veteran is competent to report the frequency and the severity of her headaches; however, the Board finds that the Veteran's self-reports are not entirely credible in this case.  In that regard, there is conflicting lay and medical evidence with regard to both the frequency and the severity of the Veteran's headaches, and the Veteran, herself, has been inconsistent in her reports.  In that regard, the Veteran reported having migraine-type headaches once a month at the time of an August 2003 VA examination, her mother reported that the Veteran's migraine headaches occurred once or twice bi-weekly in August 2008, and the Veteran reported migraine headaches occurring twice a month in May 2009.  In contrast, VA and private treatment reports reflect treatment for migraine headaches in October 2004 and February 2008, and for headaches, which were not diagnosed as migraines, in August 2004 and August 2005.  The reported frequency of the Veteran's headaches (approximately twice a month), as compared to the frequency of treatment for such (approximately four times in a four-year period), tends to weigh against the credibility of the lay evidence submitted in support of the Veteran's claim.  

Further, during the May 2009 VA examination, the VA examiner clearly stated that the Veteran's reported attacks were not prostrating in nature, and in support of his findings, the examiner stated that ordinary activity was possible during such attacks, and the Veteran reported that she was able to care for her three-year-old while her mother worked and her other daughter was in school.  The VA examiner's statement contrasts starkly with the Veteran's August 2009 statements, indicating that while having the prostrating headaches, she was unable to care for her children.  The Veteran's recent statements, which are not contemporaneous with examination or treatment for migraine headaches, but were made recently pursuant to the VA compensation claim, are inconsistent with, and outweighed by the lay history provided by the Veteran during the course of her examination.  The Board has, therefore, accorded more probative value to the assessments made during the May 2009 VA examination.  See Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993) (holding that the probative value of medical evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches.  The credibility and weight to be attached to these opinions is within the province of the Board.).   For these reasons, the Board finds that the weight of the evidence demonstrates that the Veteran's reported headaches are not shown to be characterized by prostrating attacks as described for a compensable evaluation under Diagnostic Code 8100.

While the Veteran has received treatment for migraine headaches, including prescription medication, manifestations of the Veteran's migraine headaches do not more nearly approximate characteristic prostrating attacks averaging one in two months over the last several months to warrant a compensable (10 percent) rating under Diagnostic Code 8100 at any time during the appeals period.  See 38 C.F.R. §§ 4.3, 4.7, 4.124a.  Based on consideration of all the evidence, lay and medical, the Board finds that a preponderance of the evidence is against a higher (compensable) initial disability rating for service-connected migraine headaches during the course of the entire initial rating period.  As the preponderance of the evidence is against the appeal for higher rating, the doctrine of reasonable doubt is not applicable, and the appeal must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7. 

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided.  
38 C.F.R. § 3.321 (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's disabilities is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, including Diagnostic Codes 7820-7806 and 8100, specifically provide for disability ratings based on viral infections of the skin and migraines.  See 38 C.F.R. §§ 4.20, 4.21 (2011).  In this case, considering the lay and medical evidence, the Veteran's herpes simplex virus type 2 has been manifested by recurrent outbreaks, occurring every one to two months, involving less than 20 percent of the body, treated with antiviral medication, but not with systemic therapy such as corticosteroids or other immunosuppressive drugs.  Migraines have been manifested by severe headaches accompanied by photophobia and nausea, occurring twice a month, which are not prostrating in nature.  These symptoms are part of or similar to symptoms listed under the schedular rating criteria.  See 38 C.F.R. § 4.20 (schedular rating criteria provides for rating by analogy based on similar functions, anatomical location, and symptomatology).  

Additionally, the Board has considered probative that an August 2003 VA examination shows that the Veteran lost no work in the past 12 months due to illness or injury, and a May 2009 VA examination states that Veteran did not have any functional limitations related to herpes simplex type 2.  The record shows that the Veteran is in receipt of SSA disability benefits; however, she is not shown to be disabled from work due to service-connected herpes simplex virus type 2 or migraines.  The Board finds that the Veteran's disabilities are contemplated by her assigned ratings.  For these reasons, the Board finds that the schedular rating criteria are adequate to rate herpes simplex virus type 2 and migraines, and referral for consideration of an extraschedular evaluation is not warranted.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155 (2011). "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2011).  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on her daily life.  In the absence of exceptional factors associated with herpes simplex virus type 2 or migraines, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



ORDER

For the period prior to November 1, 2004, an initial disability rating of 10 percent for herpes simples virus type 2 is granted; for the entire initial rating period, a disability rating in excess of 10 percent is denied.

An initial compensable disability rating for migraine headaches is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


